                     Case 5:14-cv-00665-F Document 319 Filed 05/05/20 Page 1 of 1



                                          COURTROOM MINUTE SHEET

                                                                                      DATE   5-5-2020


CIVIL NO.          CIV-14-665   –F

                                Richard Glossip, et al. -vs- Kevin J. Gross, et al.


COMMENCED               1:30         ENDED           2:20                   TOTAL TIME       50 min.

PROCEEDINGS              Motion hearing


JUDGE STEPHEN P. FRIOT                 DEPUTY LORI GRAY                REPORTER TRACY THOMPSON

PLF COUNSEL Harry Cohen (via telephone), Michael Lieberman (in person), Patti Ghezzi (via telephone),
Dale Baich (via telephone), Jennifer Moreno (via telephone), Alex Kursman (via telephone), Michael Robles
(via telephone), Jim Stronski (via telephone)

DFT COUNSEL Bryan Cleveland (in person), Andy Ferguson (in person), Mithun Mansinghani (via
telephone), Zach West (via telephone)


Plaintiffs’ Partially Unopposed Motion for Extension of Time to File Second Amended Complaint (doc. no.
284) is STRICKEN as moot.

The court makes preliminary comments. The court hears arguments of counsel.

Plaintiffs’ Motion to Enforce the Terms of the Court’s Order Granting Joint Stipulation (doc. no. 303) is
DENIED.

The court establishes the following deadlines in this case:

Deadline for defendants’ supplementation of production of documents re: the training program: June 5,
2020.

Deadline for plaintiffs’ filing of Second Amended Complaint: July 6, 2020.

Deadline for defendants’ response to the Second Amended Complaint: Not later than 21 days after the
filing of the Second Amended Complaint.




14-0665x028.docx
